Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3.Claims 1-24 have been cancelled.
4. No claim has been amended. 
5. Claims 25-62 are re-numbered as claims 1- 38 are pending. 
            Allowable Subject Matter
6. Claims 25, 26, 29, 60, 61 and 62 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 25, 26, 29, 60, 61 and 62 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 12-17 of the Remarks, filed on August 24, 2021, and dependent claims 27-28, and 30-59 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Perrig (US pat. No 9177153) prior art of record teaches wherein it is computationally infeasible to determine an element of the second set without knowledge of the one or more predetermined parameters or data related to the one or more predetermined parameters; and wherein, in the absence of a modification relating to the verification code, use of the one or more predetermined parameters by the verification code ensures that the verification data represents an element of the second set and use of the runtime data by the verification code controls which element of the second set is represented by the generated verification data. 
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 25 as similarly recited in independent claims 26, 29, 60, 61 and 62: 
the verification code generating verification data using (a) runtime data generated by the one or more portions of code and (b) one or more predetermined parameters, the verification data representing an element of a predetermined first set of data elements; and providing the verification data to an integrity checker arranged to (i) identify that a modification relating to the verification code has not occurred when the verification data represents an element of a predetermined second set of data elements, wherein the second set is a subset of the first set, and 
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hawblitzel, US pat.No 20160099811.
CONRAD, US pat.No 20120254830.
Cha, US pat.No 20160226710. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

Date: 10/26/2021   

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438